EXHIBIT 10.1

 

The undersigned Lender hereby

 

ý            APPROVES the waiver of (i) the 90-day delivery deadline for the
stand-alone balance sheet and related statement of income and cash flows of the
Borrower for the fiscal year ending December 31, 2004 (and the accompanying
opinion of the Borrower’s independent certified public accountants) and (ii) the
45-day delivery deadline for the unaudited stand-alone balance sheet and related
statement of income and cash flows of the Borrower for the fiscal quarters
ending March 31, 2005 and June 30, 2005 to permit delivery of such audited
financial statements and the auditors’ opinion and unaudited financial
statements at any time prior to August 31, 2005.

 

o            DOES NOT APPROVE the waiver of (i) the 90-day delivery deadline for
the stand-alone balance sheet and related statement of income and cash flows of
the Borrower for the fiscal year ending December 31, 2004 (and the accompanying
opinion of the Borrower’s independent certified public accountants) and (ii) the
45-day delivery deadline for the unaudited stand-alone balance sheet and related
statement of income and cash flows of the Borrower for the fiscal quarters
ending March 31, 2005 and June 30, 2005 to permit delivery of such audited
financial statements and the auditors’ opinion and unaudited financial
statements at any time prior to August 31, 2005.

 

 

Lender’s Name:

  Royal Bank of Canada

 

 

 

 

By:

  /s/ Jason York

 

 

 

 

Name:

      Jason York

 

 

 

 

Title:

     Attorney-In-Fact

 

 

 

 

Date:

     6/30/05

 

 

--------------------------------------------------------------------------------


 

The undersigned Lender hereby

 

ý            APPROVES the waiver of (i) the 90-day delivery deadline for the
stand-alone balance sheet and related statement of income and cash flows of the
Borrower for the fiscal year ending December 31, 2004 (and the accompanying
opinion of the Borrower’s independent certified public accountants) and (ii) the
45-day delivery deadline for the unaudited stand-alone balance sheet and related
statement of income and cash flows of the Borrower for the fiscal quarters
ending March 31, 2005 and June 30, 2005 to permit delivery of such audited
financial statements and the auditors’ opinion and unaudited financial
statements at any time prior to August 31, 2005.

 

o            DOES NOT APPROVE the waiver of (i) the 90-day delivery deadline for
the stand-alone balance sheet and related statement of income and cash flows of
the Borrower for the fiscal year ending December 31, 2004 (and the accompanying
opinion of the Borrower’s independent certified public accountants) and (ii) the
45-day delivery deadline for the unaudited stand-alone balance sheet and related
statement of income and cash flows of the Borrower for the fiscal quarters
ending March 31, 2005 and June 30, 2005 to permit delivery of such audited
financial statements and the auditors’ opinion and unaudited financial
statements at any time prior to August 31, 2005.

 

 

Lender’s Name:

  Bank of Oklahoma National Association

 

 

 

 

By:

  /s/ Michael M. Logan

 

 

 

 

Name:

  Michael M. Logan

 

 

 

 

Title:

  Senior Vice President

 

 

 

 

Date:

  30 June, 2005

 

 

--------------------------------------------------------------------------------


 

The undersigned Lender hereby

 

ý            APPROVES the waiver of (i) the 90-day delivery deadline for the
stand-alone balance sheet and related statement of income and cash flows of the
Borrower for the fiscal year ending December 31, 2004 (and the accompanying
opinion of the Borrower’s independent certified public accountants) and (ii) the
45-day delivery deadline for the unaudited stand-alone balance sheet and related
statement of income and cash flows of the Borrower for the fiscal quarters
ending March 31, 2005 and June 30, 2005 to permit delivery of such audited
financial statements and the auditors’ opinion and unaudited financial
statements at any time prior to August 31, 2005.

 

o            DOES NOT APPROVE the waiver of (i) the 90-day delivery deadline for
the stand-alone balance sheet and related statement of income and cash flows of
the Borrower for the fiscal year ending December 31, 2004 (and the accompanying
opinion of the Borrower’s independent certified public accountants) and (ii) the
45-day delivery deadline for the unaudited stand-alone balance sheet and related
statement of income and cash flows of the Borrower for the fiscal quarters
ending March 31, 2005 and June 30, 2005 to permit delivery of such audited
financial statements and the auditors’ opinion and unaudited financial
statements at any time prior to August 31, 2005.

 

 

Lender’s Name:

  U.S. Bank National Association

 

 

 

 

By:

  /s/ Mark E. Deckerd

 

 

 

 

Name:

  Mark E. Deckerd

 

 

 

 

Title:

  Vice President

 

 

 

 

Date:

  7/8/05

 

 

--------------------------------------------------------------------------------